DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a first office action in response to an Application for Letters Patent filed on 24 August 2020. Claims 1-11, 13-14, and 16-22 are presented for examination. Claims 12 and 15 have been cancelled.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications need to be updated to reflect the status of the related applications..  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 22 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 9444901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are very similar to the claims of patent number “901” with a small variation in wording such as “number of bytes of the content, maximum message size which is maximum number of bytes, content length not exceeding maximum message size” recited in the application. The patent “901” recites “length, maximum message length, maximum message length threshold”. As it can be seen, the words length, bytes, and size are used interchangeably in the application where the meaning is similar. Therefore, one skill artisan before the filing date of the invention would use either size or length .

Patent Number 9444901: Claims 1, 7, and 11 are similar
1. A method for sending a push content, comprising: receiving, by a push sending agent in a server, a push message sent by a push initiator; comparing, by the push sending agent in the server, a length of a content of the push message with a matching condition, wherein the matching condition comprises a maximum message length threshold that specifies a maximum length allowed for the content of the push message; determining, by the push sending agent in the server, that the length of the content of the push message does not exceed the maximum message length threshold; and sending, by the push sending agent in the server, the content of the push message to a push receiving agent in a terminal after determining that the length of the content of the push message does not exceed the maximum message length threshold.
2. The method according to claim 1, wherein the sending the content of the push message comprises: sending, by the push sending agent in the server, the content of the push message to the push receiving agent that sends the content of the push message to an application module in the terminal which processes a service corresponding to the content of the push message.
3. The method according to claim 1, wherein the push sending agent sends the content of the push message to the push receiving agent in the terminal via a NOTIFY message.
4. The method according to claim 1, wherein the push sending agent sends the content of the push message to the push receiving agent in the terminal via a Session Initiation Protocol (SIP) message.

6. The method according to claim 1, wherein after the sending the content of the push message to the push receiving agent in the terminal, the method further comprises: returning, by the push sending agent in the server, a success message to the push initiator.
7. An apparatus supporting a message push mechanism, comprising: a receiver configured to receive a push message sent by a push initiator; a processor coupled to the receiver; and a non-transitory computer readable medium having computer executable instructions stored thereon that, when executed by the processor, cause the processor to implement: comparing a length of a content of the push message with a matching condition, wherein the matching condition comprises a maximum message length threshold that specifies a maximum length allowed for the content of the push message; determining that the length of the content of the push message does not exceed the maximum message length threshold; and sending the content of the push message to a push receiving agent in a terminal after determining that the length of the content of the push message does not exceed the maximum message length threshold.
8. The apparatus according to claim 7, wherein the computer executable instructions further cause the processor to implement: generating a notification message that carries the content of the push message; and sending the notification message to the push receiving agent in the terminal.
9. The apparatus according to claim 8, wherein the notification message is sent to an application module in the terminal which processes a service corresponding to the notification message, via the push receiving agent of the terminal.
10. The apparatus according to claim 8, wherein the notification message is one of a Session Initiation Protocol (SIP) NOTIFY and a SIP MESSAGE.

12. The computer program product according to claim 11, wherein when executed by the processor, the computer executable instructions further cause the apparatus to implement: generating a notification message that carries the content of the push message; and sending the notification message to the push receiving agent in the terminal.
13. The computer program product according to claim 11, wherein the notification message is one of a Session Initiation

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claim(s) 1-11, 13-14, and 16-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Levkovitz PUB Number 20070088852 A1.

As per claim 1, Levkovitz teaches a system, comprising: a server (see par 0176, server communicator 177), configured to: receive a push message from a push initiator (par 0176, push communicator 179), wherein the push message comprises content and a user identifier (ID), wherein the user ID indicates an electronic device to which the push message is to be sent (par 0174 teaches SIP protocol and Push protocol which contain details about user identifier); determine the electronic device based on the user ID (par 0200 property of sender device and recipient device); compare a number of bytes (par 0266, size in bytes) of the content of the push message with a maximum message size, wherein the maximum message size is a maximum number of bytes allowed for the content of the push message (see par 0158, matching one or more rules, conditions, and criteria related to the content items; par 0194, 200, and 207, maximum size limit); and based on the content length of the push message not exceeding the maximum message size, send the push message to the electronic device (see par 031, message length or size and maximum length; threshold value); and the electronic device, configured to receive the push message from the server (see par 0233, sending message from sender to recipient). As per claim 2, Levkovitz teaches the system of claim 1, wherein the server is further configured to return a message to the push initiator which indicates that the push message has been successfully received by the electronic device (par 0116, verify successful delivery). As per claim 3, Levkovitz teaches the system of claim 1, wherein the server is further configured to return a message to the push initiator indicating a failure to push the push message (par 0107 and 0109, alert and notification). As per claim 4, Levkovitz teaches the system of claim 1, wherein the push message further comprises a push initiator ID (see par 0148, par 0165, and 0144). As per claim 5, Levkovitz teaches the system of claim 4, wherein the push initiator ID corresponds to the push initiator, and wherein the push initiator is trusted by the server (see par 0131-0132, 0144, and 018). As per claim 6, Levkovitz teaches the system of claim 1, wherein the electronic device is further configured to run during a preset time period after receiving the push message (see par 0159, pre-defined time period; par 0263). As per claim 7, Levkovitz teaches the system of claim 1, wherein the system is configured to: establish an initiation protocol connection between the push initiator and the server (see par 

12. (canceled) As per claims 13-14, see rejection of claims 3 and 5 above).



As per claim 17, see rejection of claim 8 above.
 As per claim 18, see rejection of claim 2 above.

As per claim 19, see rejection of claim 5 above.

As per claim 20, see claim 2.
 As per claim 21, See claim 5.
As per claim 22, it is a method of the system claim 1 above. They contain the same features and recitations. Therefore, it is rejected under the same rationale as claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454